[yang001.jpg]
EXHIBIT 10.65 March 25, 2015 Vivian Yang c/o RealD Inc. 100 N. Crescent Drive,
Suite 200 Beverly Hills, CA 90210 Dear Vivian: On behalf of RealD Inc., a
Delaware corporation (the “Company”), I am pleased to provide you with this
letter setting forth the terms and conditions of your employment with the
Company (the “Agreement”). 1. Title; Duties; Reporting. You will serve as the
Company’s Executive Vice President, General Counsel and Secretary and shall
report directly to the Chief Executive Officer of the Company. You shall be a
member of the Company’s senior management team and shall have such duties and
responsibilities as shall be consistent with your position. You shall work out
of the Company’s offices in Beverly Hills, CA, with travel to other locations,
including the Company’s facilities in Boulder, CO, as necessary to fulfill your
duties and responsibilities. You will also devote your full time, efforts,
abilities, and energies to promote the general welfare and interests of the
Company and any related enterprises of the Company. You will loyally,
conscientiously and professionally do and perform all duties and
responsibilities of your position, as well as any other duties and
responsibilities as may be reasonably assigned to you by the Company, consistent
with your position. You will strictly adhere to and obey all Company rules,
policies, procedures, regulations and guidelines including, but not limited to,
those contained in the Company’s employee handbook, as well as any others that
the Company may establish. You will strictly adhere to all applicable state
and/or federal laws and/or regulations relating to your employment with the
Company. (a) No Conflicting Obligations. By signing this Agreement, you confirm
to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.
(b) Effective Date. The effective date of this Agreement shall be March 25, 2015
(the “Effective Date”). (c) Outside Activities. Notwithstanding anything to the
contrary contained herein, you may (i) serve as a director or member of a
committee or organization involving no actual or potential conflict of interest
with the Company and its subsidiaries and affiliates; (ii) deliver lectures and
fulfill speaking engagements; (iii) engage in charitable and community
activities; and (iv) invest your personal assets in such form or manner that
will not violate this Agreement; provided, however, that the activities
described in clauses (i), (ii), (iii) or (iv) do not materially affect or
interfere with the performance of your duties and obligations to the Company and
further, provided, that the Company’s Chief Executive Officer must provide
his/her advance written consent with respect to the items referenced in clause
(i). 2. Term. (a) Length of Term. The term of this Agreement shall extend from
the Effective Date through March 31, 2017 (the “Term”) unless terminated earlier
in accordance with the terms herein. On April 1, 2017, and on each subsequent
April 1st thereafter, the end date of the Term shall automatically be extended
by one (1) additional year, unless either party has previously provided at least
sixty (60) days’ written notice to the other party to not so extend the Term.
Once such notice has been provided, then the Term shall no longer be extended on
any following April 1st. Notwithstanding anything to the contrary, this
Agreement shall in all cases expire no later than (and cannot be extended
beyond) March 31, 2019. Upon expiration of the Term due to either parties’
providing written notice to not extend the Term then, except as provided in
Section 2(c) below, your employment with the Company shall terminate



--------------------------------------------------------------------------------



 
[yang002.jpg]
(if not terminated earlier in accordance with the terms herein) as of the end of
the Term. The terms of Sections 6 through 13 shall survive any termination or
expiration of this Agreement or of your employment. (b) Resignation. If you
voluntarily terminate your employment for any reason, you shall be deemed to
have immediately resigned from all positions as an employee or officer with the
Company, and any of its affiliates, as of your last day of employment. Upon
termination of your employment for any reason, you shall be deemed to have
immediately resigned from any position as an employee, officer and/or director
of the Company or any of its affiliates, as of your last day of employment. (c)
At-Will Status After Expiration of the Term. If the Term ends on March 31, 2019
and if you are then still employed by the Company, then your employment shall
thereafter continue on an “at will” basis and during such at-will period, either
party can terminate your employment without obligation (including, without
limitation, any obligation to provide severance payments or benefits) and/or the
Company can change any or all of the terms of your employment at any time for
any reason or no reason by providing written notice of the same. For the
avoidance of doubt, no advance written notice will be required to effectuate a
termination of your employment after the expiration of the Term. (d) No
Eligibility for Severance. For the avoidance of doubt, the act of either party
providing written notice of its intention to not extend the Term, or the
expiration of the Term either on March 31, 2019 or as a result of a party
providing such written notice to not extend the Term, shall not trigger any
rights to or eligibility for severance, including without limitation, those
payments and benefits described under Sections 3(e)(i) or 3(e)(ii). After
expiration of the Term, however, you will remain eligible to receive severance
in accordance with the Company’s severance policy for comparable level
executives of the Company as in effect from time to time. 3. Compensation. (a)
Base Salary. (i) As of the Effective Date, your base salary is $350,000 per
year, payable in accordance with the Company’s standard payroll procedures. (ii)
For all purposes of this Agreement, the term “Base Salary” shall refer to the
base salary in effect from time to time. During the Term, your Base Salary will
be reviewed annually and is subject to increase (but not decrease) at the
discretion of the Board or a committee of members of the Board. (b) Bonus.
During each fiscal year of the Term, beginning with the fiscal year ending March
31, 2015, you will annually be eligible to earn a cash performance bonus
(“Performance Bonus”) with a target amount of eighty percent (80%) of your Base
Salary. The Performance Bonus will be issued and administered under the
Company's 2010 Management Incentive Plan (or any successor incentive
compensation plan). Your actual bonus, if any, for each fiscal year shall be
determined by the Company and the Board (or an appropriate committee thereof)
and based 50% on the Company’s performance and 50% on your successful completion
of the performance objectives (“MBO Goals”) reasonably prescribed and
established for you by the Company (although you may have input into the
development of such MBO Goals). The Performance Bonus shall be paid to you no
later than the 15th day of the third month immediately following the fiscal year
with respect to which the Performance Bonus relates. To earn any Performance
Bonus, you must remain employed by the Company through the end of the fiscal
year(s) with respect to which the Performance Bonus relates, except in the event
a “Pro-Rated Bonus” (defined below) is payable pursuant to Section 3(e)(i)(B)
below (Qualifying Termination), Section 4(d) below (death) or Section 4(e) below
(Disability). (c) Equity. You shall be eligible to be considered for equity
awards during each year of the Term at the discretion of the Board (or an
appropriate committee thereof). (d) Company-Sponsored Benefits.



--------------------------------------------------------------------------------



 
[yang003.jpg]
As a member of the senior management team of the Company, you will also be
eligible to receive all employee benefits pursuant to the Company’s standard
benefit plans that the Company generally provides to the other members of the
senior management team that may be in effect from time to time. These currently
include, without limitation, paid time away, group health benefits, 401(k)
retirement benefits, business expense reimbursements, and Company-paid holidays.
The Company may, in its sole discretion and from time to time, amend or
eliminate any of these benefits. (e) Severance and Other Termination Benefits.
(i) Qualifying Termination. If your employment is terminated during the Term
without Cause (as defined below) by the Company or by you for “Good Reason” (as
defined below) (each, a “Qualifying Termination”), the Company shall cause to
occur each of the following: (A) pay you cash severance installment payments in
an aggregate amount equal to one hundred percent (100%) of your annual Base
Salary as in effect on your Termination Date (“Cash Severance”) being paid in
ten monthly pro-rata installments with the first installment of Cash Severance
being paid on the 90th day after your “separation from service” (within the
meaning of Internal Revenue Code (“Code”) Section 409A (“Section 409A”)) from
the Company (“Termination Date”), and the last installment being paid on the
first anniversary of the Termination Date; (B) pay you a pro-rated cash
Performance Bonus, calculated as follows: the product of (x) the Performance
Bonus that would have been earned during the fiscal year in which the Qualifying
Termination occurred, assuming that the Qualifying Termination had not occurred
and that you remained as General Counsel of the Company through the end of such
fiscal year, which Performance Bonus, if any, shall be based on the extent to
which the Company achieved the MBO Goals (or the performance standards set forth
in the 2010 Management Incentive Plan or any successor incentive plan) during
such fiscal year, multiplied by (y) a fraction, the numerator of which is the
number of days of the Company’s fiscal year prior to the Termination Date and
the denominator of which is 365 days. This pro-rated Performance Bonus (a
“Pro-Rated Bonus”) shall be paid to you no later than the 15th day of the third
month immediately following the fiscal year in which the Qualifying Termination
has occurred; (C) accelerate the vesting of your restricted stock units and
other time-based vesting equity awards, if any, in accordance with their
applicable vesting schedules, as if you had provided an additional twelve (12)
months of service to the Company as its General Counsel as of the Termination
Date; (D) the Company will continue to pay the cost (to the same extent that the
Company was doing so immediately before the Termination Date) for all group
employee benefit coverage continuation under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to the same extent provided by the
Company’s group plans immediately before the Termination Date for eighteen (18)
months after the Termination Date or until you become eligible for group
insurance benefits from another employer, whichever occurs first, provided that
you timely elect COBRA coverage (“COBRA Benefits”). You agree (i) at any time
either before or during the period of time you are receiving benefits under this
subsection (C), to inform the Company promptly in writing if you become eligible
to receive group health coverage from another employer; and (ii) that you may
not increase the number of your designated dependents, if any, during this time
unless you do so at your own expense. The period of such COBRA Benefits shall be
considered part of your COBRA coverage entitlement period; provided, however, if
the Company determines, in its sole discretion, that it cannot pay for the COBRA
Benefits without potentially incurring financial cost or penalties under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then the Company shall, in lieu thereof, pay you a taxable cash
amount that it would otherwise have paid for the COBRA Benefits, in monthly
installments over the same time period, which payment shall be made regardless
of whether you elect health care continuation coverage; and (E) the “Accrued
Obligations” (defined below) as of the Termination Date. For avoidance of doubt,
the payments and benefits that may be provided under Sections 3(e)(i) above or
3(e)(ii) below shall not be provided more than once and if payments and benefits
are provided under



--------------------------------------------------------------------------------



 
[yang004.jpg]
either one of these subsections, then no payments or benefits will otherwise be
provided again under either one of these subsections. For avoidance of doubt,
any Cash Severance benefits provided under Sections 3(e) (i) above or 3(e)(ii)
below shall be calculated prior to giving effect to any reduction in Base Salary
or target Performance Bonus that would give rise to your right to terminate for
Good Reason. Additionally, any Cash Severance benefits provided under Sections
3(e)(i) above or 3(e)(ii) below shall be calculated prior to giving effect to
any elected or agreed upon temporary forbearance from payment of the Base Salary
or Performance Bonus. (ii) Change in Control. If, during the Term, there is a
Qualifying Termination and your Termination Date occurs (because of such
Qualifying Termination) during the time period that commences on the date that
is ninety (90) days before a “Change in Control” (defined below) and extends
through the date that is twenty-four (24) months after a Change in Control (such
Qualifying Termination, a “CiC Qualifying Termination”), then the severance
benefits provided to you under Section 3(e)(i) shall be enhanced as follows: (a)
the amount of the total Cash Severance in Section 3(e)(i)(A) shall instead be
equal to one hundred fifty percent (150%) of: (x) the then annual Base Salary
plus (y) the target Performance Bonus that could have been earned during the
fiscal year in which the Qualifying Termination occurred, assuming that the
Qualifying Termination had not occurred and that you remained as General Counsel
of the Company through the end of such fiscal year; (b) in lieu of the Pro-Rated
Bonus you will instead receive an amount equal to the target Performance Bonus
multiplied by a fraction, the numerator of which is the number of days of the
Company’s fiscal year prior to the Termination Date and the denominator of which
is 365 days (the “Target Pro-Rated Bonus”); and (c) in lieu of the vesting
acceleration benefits specified in Section 3(e)(i)(C), one hundred percent
(100%) of the shares of common stock you have the option to purchase (the
“Options”), including any additional stock options, restricted stock units,
performance stock units, and other equity compensation incentives granted to you
during the Term (collectively, the “Equity Incentives”) which are outstanding
and unvested as of the Termination Date shall become fully vested and
exercisable as of the later of your Termination Date or immediately prior to the
date of the Change in Control. For purposes of determining the number of shares
that will vest pursuant to the foregoing provision with respect to any
performance based vesting Options or Equity Incentives that have multiple
vesting levels depending upon the level of performance, vesting acceleration
shall occur, unless otherwise specifically provided in applicable award
agreement, at the greater of (x) the target level or (y) the applicable award
level as determined in accordance with the performance vesting criteria based on
the level of actual performance actually attained through the date of the Change
in Control (if calculable). Subject to Section 12 below, in the event of a CiC
Qualifying Termination, your Cash Severance and the Target Pro-Rated Bonus shall
instead be fully paid to you in a single lump sum payment on the 90th day after
your Termination Date. For avoidance of doubt, you will still receive the COBRA
Benefits in the event of a CiC Qualifying Termination and the particular
payments and benefits that may be provided under a subsection of Sections
3(e)(i) or 3(e)(ii) shall not be duplicated and if payments and benefits are
provided under one such subsection then no payments or benefits will be provided
under the other subsection and vice-versa. (iii) Release of Claims.
Notwithstanding anything to the contrary, in order to receive any payments or
benefits under Section 3(e)(i) or Section 3(e)(ii) as applicable, you must
timely execute and deliver (and not revoke) a separation agreement and general
release of claims in favor of the Company, any affiliates or related entities,
and their employees and affiliates, in the form and content attached as Exhibit
A hereto, within the time period specified in the release, but in no event after
the 60th day following the Termination Date. However, you shall receive payment
or benefits from the Company of the Accrued Obligations, as applicable,
regardless of whether a separation agreement and general release of claims in
the form and content attached as Exhibit A hereto is executed and timely
provided to the Company. (iv) Golden Parachute Excise Tax. If any payment or
benefit received or to be received by you (including any payment or benefit
received pursuant to this Agreement or otherwise) would be (in whole or part)
subject to the excise tax imposed by Code Section 4999, or any successor
provision thereto, or any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the payments or benefits provided under
this Agreement or any other agreement pursuant to which you receive payments
that give rise to the Excise Tax will either be: (a) paid in full; or (b)
reduced to the extent necessary to make such payments and benefits not subject
to such Excise Tax. The Company shall reduce or eliminate the payments first by
reducing those payments that are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
that are to be paid the farthest in time from the determination. You shall
receive the greater, on an after-tax basis, of (a) or



--------------------------------------------------------------------------------



 
[yang005.jpg]
(b). However, if the imposition of such Excise Tax could be avoided by approval
of stockholders as described in Code Section 280G(b)(5)(B), then you may request
the Company to solicit a vote of such stockholders (described in Code Section
280G(b)(5)(B) and in which case you will cooperate and execute any such waivers
of compensation as may be necessary to enable the stockholder vote to comply
with the requirements specified under Code Section 280G and the regulations
promulgated thereunder. In no event will the Company be required to gross up any
payment or benefit to you to avoid the effects of the Excise Tax or to pay any
regular or excise taxes arising from the application of the Excise Tax. Unless
the Company and you otherwise agree in writing, any parachute payment
calculation will be made in writing by independent public accountants selected
by the Company, whose calculations will be conclusive and binding upon the
Company and you for all purposes. The Company and you will furnish to the
accountants such information and documents as the accountants may reasonably
request in order to make a parachute payment determination. The accountants also
will provide its calculations, together with detailed supporting documentation,
both to the Company and to you, before making any payments that may be subject
to the Excise Tax. As expressly permitted by Q/A #32 of the Code Section 280G
regulations, with respect to performing any present value calculations that are
required in connection with this Section, the parties affirmatively elect to
utilize the Applicable Federal Rates that are in effect on the Effective Date
(the “Agreement AFRs”) and the accountants shall therefore use such Agreement
AFRs in their determinations and calculations. (f) Expense Reimbursement. You
shall be reimbursed for all documented reasonable business expenses that are
incurred in the ordinary course of business in accordance with the Company’s
expense reimbursement policy as in effect from time to time. Any reimbursements
or in-kind benefits provided under this Agreement that are subject to Section
409A shall be made or provided in compliance with the requirements of Section
409A, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a fiscal year may not affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the fiscal year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. 1. Other Termination Rules.
Notwithstanding anything to the contrary in this Agreement whether express or
implied, the Company may at any time terminate your employment with the Company
and the Term, for any reason or no reason, and with or without Cause, and you
may resign from your employment with or without Good Reason and terminate the
Term, all as set forth in greater detail in this Section 4. If your employment
terminates due to your resignation without Good Reason, or due to your death or
Disability or by the Company for Cause, or the Agreement is terminated at the
end of the Term due to non-renewal in accordance with Section 2, then you will
not be eligible for any severance benefits, except as provided in Sections 4(d)
and 4(e). (a) The following definitions shall apply for purposes of this
Agreement: (i) “Accrued Obligations” shall mean the sum of (i) any portion of
your accrued but unpaid Base Salary through the Termination Date; (ii) subject
to Section 13, any compensation previously earned but deferred by you (together
with any interest or earnings thereon) that has not yet been paid and that is
not otherwise to be paid at a later date pursuant to any deferred compensation
arrangement of the Company to which you are a party, if any; (iii) any
reimbursements that you are entitled to receive under Section 3(e) of the
Agreement or otherwise; and (iv) any vested benefits or amounts that you are
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company in accordance with the terms
thereof (other than any such plan, policy, practice or program of the Company
that provides benefits in the nature of severance or continuation pay). (ii)
“Cause” shall mean (i) your commission of fraud against the Company, (ii) your
willful misconduct that materially harms the Company’s interests, (iii) your
material violation of Company policies or practices, (iv) your willful use or
disclosure of Confidential Information (as defined below) that is unauthorized
by this Agreement, or (v) your performance of any act or omission which, if you
were prosecuted, would constitute a felony, in each case as determined by the
Board (or a committee of members of the Board), whose determination shall be
conclusive and binding.



--------------------------------------------------------------------------------



 
[yang006.jpg]
(iii) “Change in Control” shall mean: (1) any person or group of persons (as
defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended ( the “Exchange Act”) together with its affiliates, but excluding (i)
the Company or any of its subsidiaries, (ii) any employee benefit plans of the
Company, or (iii) a corporation or other entity owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company (individually, a “Person” and
collectively, “Persons”), is or becomes, directly or indirectly, the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding securities (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates); (2) the majority of the Board is replaced, during any 12-month
period by persons whose appointment or election is not endorsed by a majority of
the Board prior to such appointment or election; (3) the consummation of a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity regardless of which
entity is the survivor, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than 50% of the combined voting
power of the voting securities of the Company, such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(3) there is consummated an agreement for the sale or disposition of all or
substantially all of the Company’s assets. (iv) “Confidential Information” shall
mean: The Company’s confidential and proprietary business information, including
but not limited to, the Company’s products, services, customers, contracts,
fees, prices, costs, business affairs, marketing, accounting, financial
statements, employees, research, inventions, data, software, and any other
confidential and proprietary business information of any kind, nature or
description, tangible or intangible, in whatever form. (v) “Disability” shall
mean your medically-determined incapacity due to physical or mental illness
which makes you unable to perform substantially the duties pertaining to your
employment with or without reasonable accommodation for a period of six (6)
consecutive months. (vi) “Good Reason” shall mean any one or more of the
following: (1) a material diminution in your Base Salary or Performance Bonus
target, (2) a material diminution in your authority, reporting, or duties or
responsibilities as the Company’s Executive Vice President, General Counsel and
Secretary, (3) a material change in the geographic location at which you must
perform your services to the Company, which shall be defined to be a relocation
of your principal workplace to a new location that is more than thirty miles
away from the workplace location specified in Section 1 above, or (4) a material
breach by the Company of this Agreement. (vii) “Separation from Service” has the
meaning set forth in Treasury Regulations Section 1.409A-1(h)(1). (viii)
“termination or resignation for Good Reason” shall mean any termination or
resignation by you of your employment for Good Reason. (ix) “termination without
Cause” shall mean any termination of your employment by the Company for any
reason other than Cause or your death or Disability. (b) Termination for Cause.
The Company may terminate your employment and the Term at any time for Cause,
provided, however, that in the event the Board determines to terminate your
employment for Cause, such termination shall only become effective if the Board
shall first provide you with written notice detailing the alleged grounds for
such Cause, and if such act or omission is susceptible to cure, provide you a 30
day period to cure such act



--------------------------------------------------------------------------------



 
[yang007.jpg]
or omission. Upon a termination of your employment by the Company for Cause, you
only will be entitled to any salary and other benefits earned, but unpaid, and
any reimbursement for expenses owed to you by the Company, as of the Termination
Date. (c) Termination without Cause. The Company shall have the unilateral right
to terminate your employment and the Term at any time without Cause, and without
notice, in the Company’s sole and absolute discretion. Any such termination
without Cause shall not constitute a breach of any term of this Agreement,
express or implied, or a wrongful deprivation of your office or position. If the
Company terminates your employment and the Term without Cause, it shall be
treated as a Qualifying Termination and the Company shall have no obligation to
you, except to continue to pay you (or cause to occur, if applicable) the
amounts (and actions) set forth in Section 3(e)(i) above in accordance with the
terms thereof and any related provisions of this Agreement. (d) Termination due
to Death. Your employment and the Term will be automatically terminated on the
date of your death. In the event of your death, the Company shall pay your
estate or assignees (or allow your estate or assignees to retain, as applicable)
within thirty (30) days of the Termination Date the Accrued Obligations, subject
to Section 13 below. In addition, you shall be eligible to receive a Pro-Rated
Bonus for the year in which your employment is terminated, calculated with
reference to the Termination Date and calculated and paid as provided in Section
3(e)(i)(B) above. The vested Equity Incentives as of the date of your death
shall be exercisable by your estate or assignees until the earliest of (x)
twelve (12) months following the Termination Date; (y) the scheduled expiration
date of the Equity Incentives; or (z) the date on which the Equity Incentives
are canceled (and not substituted or assumed) pursuant to a Change in Control or
merger or acquisition or similar transaction involving the Company. (e)
Termination due to Disability. If you are subject to a Disability, and if within
thirty (30) days after written notice is provided to you by the Company you
shall not have returned to perform substantially your duties, your employment
and the Term may be terminated by the Company for Disability. During any period
prior to such termination during which you are unable to perform substantially
such duties due to Disability, the Company shall continue to pay all amounts
required to be paid under this Agreement (including without limitation your Base
Salary), offset by any amounts payable to your under any disability insurance
plan or policy provided by the Company, and the Company shall continue to
provide all benefits to you hereunder. Upon termination of your employment due
to Disability, the Company shall pay you (or allow you to retain, as applicable)
within thirty (30) days of such termination the Accrued Obligations, subject to
Section 13 below. In addition, you shall be eligible to receive a Pro- Rated
Bonus for the year in which your employment is terminated, calculated with
reference to the Termination Date and calculated and paid as provided in Section
3(e)(i)(B) above. The vested Equity Incentives as of the Termination Date shall
be exercisable by you until the earliest of (x) twelve (12) months following the
Termination Date; (y) the scheduled expiration date of the Equity Incentives; or
(z) the date on which the Equity Incentives are canceled (and not substituted or
assumed) pursuant to a Change in Control or merger or acquisition or similar
transaction involving the Company. (f) Resignation for Good Reason. You may
terminate your employment and the Term at any time for Good Reason, provided
that you provide written notice to the Company describing the existence of any
Good Reason condition(s) within ninety (90) days of the date of the initial
existence of the condition(s) or else you will be deemed to have waived any Good
Reason with respect to such condition(s). Upon the Company’s receipt of such
written notice, the Company shall then have thirty (30) days during which it may
cure or remedy the condition(s). If the Company does cure or remedy the
condition(s) during such thirty (30) day period then Good Reason will be deemed
to have not occurred with respect to such condition(s). If the Company does not
cure or remedy the condition(s) during such thirty (30) day period, then your
employment with the Company and the Term shall be terminated for Good Reason as
of the day following the expiration of the thirty (30) day cure/remedy period.
If you terminate your employment for Good Reason in accordance with the
provisions of this Section 4(f), it shall be treated as a Qualifying Termination
and the Company shall pay you (or cause to occur, if applicable) the amounts
(and actions) set forth in Section 3(e)(i) above in accordance with the terms
thereof and any related provisions of this Agreement. (g) Resignation without
Good Reason. You may terminate your employment and the Term at any time for no
reason, or for any reason that does not otherwise constitute Good Reason, in
your sole and absolute discretion. You agree to use reasonable efforts to
provide written notice to the Company of your termination of employment without
Good Reason at least three (3) months prior to the effective date of your
resignation (and such notice must specify the effective date of your resignation
of employment). In the event you so terminate your employment without Good
Reason, you shall only be entitled to receive (subject to Section 13 below) the
Accrued Obligations through the effective date of your resignation, as well as
all other compensation and benefits required under this Agreement through the
effective date of your resignation, and neither you nor the Company shall have
any further obligations to



--------------------------------------------------------------------------------



 
[yang008.jpg]
the other except as set forth in Section 6 (Confidential Information), Section 7
(Covenants) and Sections 8 through and including 13. However, in the event you
terminate your employment without Good Reason and your Termination Date occurs
prior to the end of the required minimum three (3) month notice period provided
in this Section 4(g), then the Option and any additional stock options or stock
appreciation rights granted to you after the Effective Date shall immediately
expire and be forfeited as of such Termination Date. The Company is not
obligated to actually utilize your services at any time during the three-month
period preceding the effective date of your resignation, and may prevent you
from accessing any of the Company premises or resources during such three-month
period. Additionally, as long as the Company provides you with any compensation
and benefits that would have been earned by you pursuant to Sections 3(a), 3(b)
and 3(c) during the three-month period preceding the effective date of your
resignation had you remained employed during such period, the Company may
terminate your employment prior to the expiration of such three-month period
without triggering any rights to or eligibility for severance, including without
limitation those payments and benefits described under Sections 3(e)(i) or
3(e)(ii). 5. Confidential Information. As an employee of the Company, you will
have access to certain confidential information of the Company and you may,
during the course of your employment or thereafter, develop certain information
or inventions which will be the property of the Company. In consideration of,
and as a condition to, your continued employment with the Company, and as an
essential inducement to the Company to enter into this Agreement, this Agreement
is expressly subject to your continuing to abide by the terms of the RealD Inc.
Employee Invention Assignment and Confidentiality Agreement previously executed
by you and the Company (the “Confidentiality Agreement”) in the form enclosed
hereto as Exhibit B. 6. Covenants. You agree to timely and fully comply with all
of the covenants set forth in this Section 7 and further understand and agree
that such covenants shall survive any termination of your employment and
termination or expiration of this Agreement. (a) Return of Company Property. On
your Termination Date, or at any other time as required by the Company, you will
immediately surrender to the Company all Company property, including but not
limited to, Confidential Information (as such term is defined in the
Confidentiality Agreement), keys, key cards, computers, telephones, pagers,
credit cards, automobiles, equipment and/or other similar property of the
Company. The Company shall reimburse you for any reasonable expenses to ship its
property back to the Company’s offices, as applicable. (b) Non-disparagement.
You will not at any time during the period of your employment with the Company
and during any period in which you are receiving severance payments under
Section 3(e), make (or direct anyone else to make) any disparaging statements
(oral or written) about the Company, or any of its affiliated entities,
officers, directors, employees, stockholders, representatives or agents, or any
of the Company’s products or services or work-in-progress, that are harmful to
their businesses, business reputations or personal reputations. (c) Cooperation.
You agree that, upon the Company’s request and without any payment therefore,
you shall reasonably cooperate with the Company (and be available as necessary)
after the Termination Date in connection with any matters involving events that
occurred during your period of employment with the Company. (d) Amounts Due. You
will fully pay off any outstanding amounts owed to the Company no later than
their applicable due date or within thirty days of the Termination Date (if no
other due date has previously been established). Within thirty (30) days of the
Termination Date, you will submit any outstanding business expense reports to
the Company for business expenses incurred prior to the Termination Date. (e)
Company Resources. As of the Termination Date, you will no longer represent that
you are an officer, director or employee of the Company or any Company affiliate
and you will immediately discontinue using the Company mailing address,
telephone, facsimile machines, voice mail and e-mail. (f) Representations. You
represent that you have not entered into any agreements, understandings, or
arrangements with any person or entity that you would breach as a result of, or
that would in any way preclude or prohibit you from entering into, this
Agreement with the Company or performing any of the duties and responsibilities
provided for in this Agreement. You represent that you do not possess any
confidential, proprietary business information belonging to any other entity,
and will not use any confidential, proprietary business information belonging to
any other entity in connection with your employment with the Company. You
represent that you are not resigning employment or relocating any residence in
reliance on any promise or representation by the Company regarding the kind,
character, or existence of such work, or the length of time such work will last,
or the compensation therefor.



--------------------------------------------------------------------------------



 
[yang009.jpg]
(g) Clawback Policy. Without limiting the requirement in Section 1 that you will
strictly adhere to and obey Company policies, you understand and acknowledge
that the Company has adopted a policy (which the Company may in the future amend
in its discretion) on the recoupment of compensation (“Clawback Policy”). As a
result, you may be required to repay to the Company certain previously paid
compensation (that was earned or accrued on or after the Effective Date) in
accordance with any such Clawback Policy and/or in accordance with applicable
law. (h) Violations. You acknowledge that (i) upon a violation of any of the
covenants contained in this Section 7; or (ii) if the Company is terminating
your employment for Cause as provided under this Agreement, the Company would
sustain irreparable harm as a result and that the Company would not have entered
into this Agreement without such restrictions, and, therefore, you agree that in
addition to any other remedies which the Company may have, the Company shall be
entitled, without bond of any kind, to seek equitable relief including specific
performance and injunctions restraining you from committing or continuing any
such violation. 7. Entire Agreement. This Agreement and its Exhibits, and the
Employee Invention Assignment and Confidentiality Agreement, and any other plans
or agreements referenced herein, as amended or superseded from time to time,
contain the entire agreement between you and the Company regarding their terms
and supersede any and all prior written or oral understandings. Except as
otherwise provided herein, this Agreement may not be amended or modified except
in a writing, executed by you and a duly authorized officer of the Company other
than yourself. This Agreement may be executed by facsimile signatures and in
counterparts, each of which shall constitute an original, and all of which shall
constitute one and the same instrument. 8. Choice of Law; Severability; Waiver.
This Agreement will be governed by the laws of the State of California, United
States, without reference to the conflict of law provisions thereof. If any
provision of this Agreement, or portion thereof, shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall attach only to such provision or portion thereof, and
shall not in any manner affect or render invalid or unenforceable any other
provision, or portion thereof, of this Agreement. No breach of any provision
hereof can be waived unless in writing. Waiver of any one breach of any
provision hereof will not be deemed to be a waiver of any other breach of the
same or any other provision of this Agreement. 9. Successors and Assigns. The
Company may assign this Agreement to any successor (whether by amalgamation,
merger, consolidation, sale of assets, purchase or otherwise) to all or
substantially all of the equity, assets or business of the Company, and this
Agreement will be binding upon and inure to the benefit of such successors and
assigns, including any successor entity. You may not assign this Agreement or
your obligations hereunder. 10. Notice. Any and all notices required or
permitted to be given to you or the Company pursuant to the provisions of this
Agreement will be in writing, and will be effective and deemed to provide such
party sufficient notice hereunder on the earliest of the following: (i) at the
time of personal delivery, if delivery is in person; (ii) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States; (iii) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. All
notices that the Company is required to or may desire to give you that are not
delivered personally will be sent with postage and/or other charges prepaid and
properly addressed to you at your home address of record with the Company, or at
such other address as you may from time to time designate by one of the
indicated means of notice herein. All notices that you are required to or may
desire to give to the Company that are not delivered personally will be sent
with postage and/or other charges prepaid and properly addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate by one of the indicated means of
notice herein. 11. Withholding and Taxes. The Company shall have the right to
withhold and deduct from any payment hereunder any federal, state or local taxes
of any kind required by law to be withheld with respect to any such payment. The
Company (including, without limitation, members of the Board) shall not be
liable to you or other persons as to any unexpected or adverse tax consequence
realized by you and you shall be solely responsible for the timely payment of
all taxes arising from this Agreement that are imposed on you. 12. Section 409A.
The payments under this Agreement are intended to be exempt from the application
of Section 409A pursuant to the “short-term deferral” exception and “separation
pay plan” exception under Section 409A to the fullest extent possible and any
ambiguity herein shall be interpreted accordingly. Each individual payment
provided under Sections 3(e), 4 (d) or 4(e) is intended to be a separate payment
and not a series of payments for purposes of Section 409A. Anything in this
Agreement to the contrary notwithstanding, if the severance payment above
constitutes an item of nonqualified deferred compensation subject to Section
409A, the Company and you shall take all steps necessary (including with regard
to any post- termination services you may perform) to ensure that any such
termination constitutes a “separation from service” within the



--------------------------------------------------------------------------------



 
[yang010.jpg]
meaning of Section 409A. In addition, if you are deemed at the time of your
“separation from service” to be a “specified employee” within the meaning of
that term under Section 409A and to the extent delaying commencement of payment
of nonqualified deferred compensation (that is payable on account of your
separation from service) is required in order to avoid the imposition of taxes
under Section 409A, then all such payments and benefits will instead be paid to
you in a lump sum without interest on the earlier of (a) the first business day
of the seventh month following your “separation from service” or (b) five
business days after the date the Company receives written confirmation of your
death. To the extent any severance benefits provided under this Agreement are
nonqualified deferred compensation subject to Section 409A, to the extent
necessary as required to avoid the imposition of taxes under Section 409A, any
accelerated payment of Cash Severance pursuant to Section 3(e)(ii) shall occur
only if the Change in Control qualifies as a change in the ownership or
effective control of the Company or change in the ownership of a substantial
portion of its assets within the meaning of Treasury Regulations Section
1.409A-3(i) (5). It is intended that payments under this Agreement will be
exempt from or comply with Section 409A, but the Company makes no representation
or covenant to ensure that the payments under this Agreement are exempt from, or
compliant with, Section 409A, and will have no liability to you or any other
party if a payment under this Agreement that is intended to be exempt from, or
compliant with, Section 409A is not so exempt or compliant. 13. Exhibits. All
Exhibits attached to this Agreement shall be incorporated herein by this
reference as though fully set forth herein. [Remainder of Page Intentionally
Left Blank]



--------------------------------------------------------------------------------



 
[yang011.jpg]
If you decide to accept the terms of this Agreement, please sign this Agreement
in the space indicated and return it to me. We will provide a duplicate copy of
this Agreement to you for your records. Your signature will acknowledge that you
have read and understood and agreed to the terms and conditions of this
Agreement and that you are continuing to abide by the terms of the Employee
Invention Assignment and Confidentiality Agreement previously executed by you in
the form enclosed here as Exhibit B. Should you have anything else that you wish
to discuss, please do not hesitate to contact me. Sincerely, RealD Inc. By: /s/
Michael V. Lewis Michael V. Lewis Chief Executive Officer I have read,
understand, and accept this offer. Furthermore, in choosing to accept this
offer, I agree that I am not relying on any representations, whether verbal or
written, except as specifically set out within this Agreement. /s/ Vivian Yang
Vivian Yang Date: March 25, 2015 Enclosures: EXHIBIT A: FORM OF SEPARATION
AGREEMENT AND RELEASE OF CLAIMS EXHIBIT B: EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------



 
[yang012.jpg]
EXHIBIT A FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS



--------------------------------------------------------------------------------



 
[yang013.jpg]
-1- 114068972 v1 SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS This
Separation Agreement and General Release of Claims (the “Agreement”) is entered
into by and between RealD Inc., a Delaware corporation (the “Company”), and
_____________ (“Executive”) (together “the Parties”). This Agreement is
effective only if it has been executed by each of the Parties and the revocation
period has expired without revocation as set forth in Sections 5(c) and (d)
below (the “Effective Date”). WHEREAS, Executive was an employee of the Company
and served as its _____________ pursuant to an employment agreement with the
Company with an effective date of February ___, 2015 (the “Employment
Agreement”); WHEREAS, the Company and Executive mutually agree that (i)
Executive’s employment with the Company was terminated [by the Company without
Cause] [by Executive for Good Reason] (a “Qualifying Termination”) on [DATE]
(the “Termination Date”), and (ii) that Executive will release the Company and
its affiliates from any and all claims as of the Effective Date; WHEREAS, [a
Change in Control (as defined in the Employment Agreement) occurred on [DATE];]
and WHEREAS, in accordance with the Employment Agreement, a Qualifying
Termination of Executive’s employment means that Executive is eligible to
receive certain separation benefits provided that, among other things, Executive
timely complies with the requirements of Section 3(e)(iii) of the Employment
Agreement. NOW, THEREFORE, in consideration of the mutual promises contained
herein, the Parties agree as follows: 1. Qualifying Termination of Employment.
Executive and the Company acknowledge and agree that Executive’s employment with
the Company terminated as of the close of business on the Termination Date
without regard to whether Executive signs this Agreement or agrees to the
following terms and conditions, and that such termination was treated as a
Qualifying Termination by the Company. As of the Termination Date, it is
mutually agreed that Executive is no longer [an employee] [or director] of the
Company and no longer holds any positions or offices with the Company [except
for his membership on the Company’s Board of Directors]. 2. Separation Benefits.
In consideration for Executive’s general release of all claims set forth below
and Executive’s other obligations under this Agreement and in satisfaction of
all of the Company’s obligations to Executive and further provided that: (i)
this Agreement is signed by Executive and delivered to the Company on or before
[DATE], (ii) this Agreement is not revoked by Executive under Section 5 below
and therefore becomes effective on or before [DATE], (iii) Executive remains in
continuing material compliance with all of the terms of this Agreement, and (iv)
the termination of Executive’s employment with the Company is treated as a
Qualifying Termination by the Company, then the Company agrees to provide (and
continue to provide) the separation benefits specified in Section 3(a) below to
Executive.



--------------------------------------------------------------------------------



 
[yang014.jpg]
-2- 114068972 v1 In the event that the Company believes Executive is not in
continuing material compliance with the terms of this Agreement, then the
Company shall provide Executive with written notice of the same and the
Company’s intention to terminate the separation benefits specified in Section
3(a) below within ninety (90) days of the date on which the general counsel of
the Company or a member of the Board (other than Executive) first becomes aware
of the initial existence of the condition(s) giving rise to such lack of
material compliance. If the Company does not timely provide such notice during
the applicable 90 days, then the Company will be deemed to have waived the right
to assert any such breach with respect to such condition(s) provided that at
least one of such persons with knowledge of the initial existence of the
condition(s) remains in service with the Company through the conclusion of the
ninety day notice period. Notwithstanding the foregoing, in the event that the
actions or inactions giving rise to such lack of material compliance are
reasonably capable of being cured, the written notice from the Company shall
provide Executive with at least twenty (20) days to cure such noncompliance,
prior to the effective date of the termination of separation benefits specified
in Section 3(a) below. During such twenty (20) day period, the Company will
suspend payment(s) of the separation benefits specified in Section 3(a) below,
and if the actions or inactions giving rise to such lack of material compliance
are not timely cured, then the Company shall immediately terminate any and all
such separation payments and benefits. In the event that Executive cures the
circumstances giving rise to such lack of material compliance within such twenty
(20) day period, the Company shall remove the suspension and continue to provide
the separation payments and benefits specified in Section 3(a) below. 3.
Payments, Benefits and Taxes. (a) Separation Benefits. The Company will provide
to Executive the payments and benefits specified in Section 3(e)(i) (or Section
3(e)(ii) if a Change in Control is consummated before the 90th day after the
Termination Date) of the Employment Agreement, subject to Section 3(e)(iv) of
the Employment Agreement, but in no event will payments be provided under both
Sections 3(e)(i) and 3(e)(ii) of the Employment Agreement. Subject to Section
3(e) below, such payments and benefits will be provided to Executive at the
times specified in the Employment Agreement. (b) Taxes. Any tax obligations of
Executive and tax liability therefore, including without limitation any
penalties or interest based upon such tax obligations, that arise from the
benefits and payments made to Executive shall be Executive’s sole responsibility
and liability. All payments or benefits made under this Agreement to Executive
shall be subject to applicable tax withholding laws and regulations and
Executive shall be required to timely and fully satisfy any such withholding as
a condition of receipt of any payments or benefits. The terms of Section 11 of
the Employment Agreement are also applicable to this Agreement and to all
payments and benefits provided hereunder. (c) WARN Payments. The payments to
Executive hereunder shall be considered as including any and all payments by the
Company that could or in fact become payable in connection with the Executive’s
termination of employment pursuant to any applicable legal requirements,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN” Act), California Labor Code sections 1400-1408, or any other
similar foreign, federal or state law.



--------------------------------------------------------------------------------



 
[yang015.jpg]
-3- 114068972 v1 (d) Full Payment. Except with respect to any “Excluded Claims”
(defined below), Executive represents and warrants to the Company that, as of
the Effective Date, the payments set forth in Section 3(a) herein constitute all
payments or obligations owed by the Company to Executive in connection with any
employment, severance, retention, or a change in control plan or arrangement.
(e) Internal Revenue Code Section 409A. The terms of Section 12 of the
Employment Agreement are also applicable to this Agreement and to all payments
and benefits provided hereunder. 4. Executive’s Representations, Warranties and
Covenants. (a) Executive reaffirms that he will continue to be bound by, and
will continue to comply with, all of the terms and conditions and covenants in
Sections 5 and 6 of the Employment Agreement and also all terms and conditions
of the Confidentiality Agreement (as such term is defined in the Employment
Agreement). (b) Executive represents and warrants to the Company that, as of the
Effective Date, Executive has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, or that would preclude
Executive from complying with the provisions hereof, and further certifies that
Executive will not enter into any such conflicting agreement. (c) Executive
represents and warrants to the Company that, as of the Effective Date, Executive
has not filed any claim against the Company or its affiliates and has not
assigned to any third party any claims against the Company or its affiliates.
(d) Executive acknowledges that Executive has had the opportunity to fully
review this Agreement and, if Executive so chooses, to consult with counsel, and
is fully aware of Executive’s rights and obligations under this Agreement. 5.
Executive’s Release of Claims. In exchange for the Company’s promises set forth
herein, all of which are good and valuable consideration, Executive hereby
covenants not to sue and releases and forever discharges the Company, its
owners, parents, subsidiaries, attorneys, insurers, agents, employees,
stockholders, directors, officers, affiliates, predecessors and successors of
and from any and all rights, claims, actions, demands, causes of action,
obligations, attorneys’ fees, costs, damages, and liabilities of whatever kind
or nature, in law or in equity, that Executive may have (whether known or not
known) (collectively, “Claims”), accruing to Executive as of the Effective Date,
that Executive has ever had, including but not limited to Claims based on and/or
arising under Title VII of the Civil Rights Act of 1964, as amended, The
Americans with Disabilities Act, The Family Medical Leave Act, The Equal Pay
Act, The Employee Retirement Income Security Act, The Fair Labor Standards Act,
and/or the California Fair Employment and Housing Act; The California
Constitution, The California Government Code, The California Labor Code, The
Industrial Welfare Commission’s Orders, the Worker Adjustment and Retraining
Notification Act, California Labor Code sections 1400-1408, and any and all
other Claims Executive may have under any other federal, state or local
Constitution, Statute, Ordinance and/or Regulation; and all other Claims arising
under common law including but not limited to tort, express and/or implied
contract and/or quasi-contract, arising out of or, in



--------------------------------------------------------------------------------



 
[yang016.jpg]
-4- 114068972 v1 any way, related to Executive’s previous relationship with the
Company as an employee, consultant and/or director. Furthermore, Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Older Workers Benefit Protection Act and Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, and that this waiver and release is
knowing and voluntary. Executive acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that Executive has been
advised by this writing that in accordance with ADEA: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has at
least twenty-one (21) days within which to consider this Agreement; (c)
Executive has up to seven (7) days following the execution of this Agreement by
the Executive to revoke the Agreement by timely providing written notice of
revocation to the Company; and (d) this Agreement shall not be effective until
the revocation period in Section 5(c) has expired without revocation by
Executive. The Company and Executive agree that the release set forth in this
Section 5 shall be and remain in effect in all respects as a complete general
release as to the matters released. Notwithstanding anything to the contrary
herein, the Parties agree that Executive is not waiving any Claims he may have
that arise from or are incurred in connection with any of the following matters
(collectively, the “Excluded Claims”). (i) the Company’s breach of its
obligations under Section 3(a) above or under Section 3(e)(i) and 3(e)(ii) of
the Employment Agreement; (ii) claims for indemnification under Section 2802 of
the California Labor Code, under the Company’s Certificate of Incorporation or
by-laws, pursuant to an indemnification agreement between you and the Company
and under any insurance policy of the Company or the established policies of the
Company or any affiliate thereof expressly providing for such indemnity between
Executive and the Company or any affiliate thereof; (iii) claims for any vested
benefits under the terms of any of the Company’s pension, profit sharing,
health, welfare, stock option, restricted stock, stock incentive, deferred
compensation, supplemental compensation and any other welfare, benefit or other
plan of the Company; (iv) claims for workers’ compensation benefits; and (v) any
transactions or agreements entered into, and any occurrences, acts or omissions
occurring, after the Effective Date. 6. Civil Code Section 1542. Executive and
the Company acknowledge that they are familiar with the provisions of California
Civil Code Section 1542, which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST



--------------------------------------------------------------------------------



 
[yang017.jpg]
-5- 114068972 v1 HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
Executive, being aware of said Code section, agrees to expressly waive any
rights Executive may have thereunder (except with respect to Excluded Claims),
as well as under any other statute or common law principles of similar effect.
7. Labor Code Section 206.5. Upon receipt by Executive of the “Accrued
Obligations” (as such term is defined in the Employment Agreement) including all
of his salary and unused vacation time, each accrued through the Termination
Date, Executive acknowledges that these payments represent all such monies due
to Executive through the Termination Date. In light of the payment by the
Company of all wages due, or to become due to Executive (excluding any
additional amounts payable to Executive under Section 3(e) of the Employment
Agreement), California Labor Code Section 206.5 is not applicable to the Parties
hereto. That section provides in pertinent part as follows: No employer shall
require the execution of any release of any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made. 8. Governing Law. This Agreement will be
governed by the internal substantive laws, but not the choice of law rules, of
the State of California. 9. Assignment. This Agreement and all rights under this
Agreement will be binding upon and inure to the benefit of and be enforceable by
the Parties hereto and their respective owners, agents, officers, stockholders,
employees, directors, attorneys, insurers, subsidiaries, parents, affiliates,
successors, personal or legal representatives, executors, administrators, heirs,
distributes, devisees, legatees, and assigns. This Agreement is personal in
nature, and none of the Parties to this Agreement will, without the written
consent of the other, assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity; except that the
rights and obligations of the Company under this Agreement may be assigned
(without the consent of the Executive) to an entity which becomes the successor
to the Company as the result of a merger or other corporate reorganization or
similar transaction or sale of substantially all the assets to a successor which
continues the business of the Company or any other subsidiary of the Company.
10. Notices. The terms of Section 10 of the Employment Agreement are also
applicable to this Agreement. 11. Integration and Interpretation. This
Agreement, and the surviving provisions of the Employment Agreement, represents
the entire agreement and understanding between the parties as to the subject
matter hereof and supersedes all prior agreements whether written or oral. The
terms of this Agreement have been voluntarily agreed to by Executive and
Company, and the language used in this Agreement shall be deemed to be the
language chosen to express the mutual intent of the Parties. This Agreement
shall be construed without regard to any presumption or rule requiring
construction against Company or Executive, or in favor of the Party receiving a
particular benefit under this Agreement.



--------------------------------------------------------------------------------



 
[yang018.jpg]
-6- 114068972 v1 12. Modification. This Agreement may only be amended in a
writing signed by Executive and an authorized representative of the Company and
which expressly references that this Agreement is being amended. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by the party against whom enforcement of
the change or modification is sought. Failure or delay on the part of either
party hereto to enforce any right, power, or privilege hereunder will not be
deemed to constitute a waiver thereof. Additionally, a waiver by either party or
a breach of any promise hereof by the other party will not operate as or be
construed to constitute a waiver of any subsequent waiver by such other party.
13. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. 14. No
Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by any other Party hereto which are not
specifically set forth in this Agreement. By entering into this Agreement, the
Company is not acknowledging or admitting any fault, wrongdoing, or liability on
its part in any way. 15. Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Executive represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through Executive to bind
them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein. 16. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that: (a) They have read this Agreement; (b) They have been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of their own choice or that they have voluntarily declined to seek
such counsel; (c) They understand the terms and consequences of this Agreement
and of the releases it contains; and (d) They are fully aware of the legal and
binding effect of this Agreement. 17. Execution in Multiple Counterparts. This
Agreement may be executed in multiple counterparts, each of which when together
shall be deemed to constitute the executed original,



--------------------------------------------------------------------------------



 
[yang019.jpg]
-7- 114068972 v1 and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of the
undersigned. IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the dates shown below. [__________________] REALD INC. By: By:
[NAME/TITLE] Dated: Dated:



--------------------------------------------------------------------------------



 
[yang020.jpg]
EXHIBIT B EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------



 
[yang021.jpg]
50825782 v1 -1- EMPLOYEE INVENTION ASSIGNMENT AND  CONFIDENTIALITY AGREEMENT   
In consideration of, and as a condition to, my employment with RealD Inc., a Delaware 
corporation (the “Company”), I hereby represent to, and agree with, the Company as follows: 
1.  Purpose of Agreement.  I understand that the Company is engaged in a 
continuous program of research, development, production and marketing in connection with its 
business and that it is critical for the Company to preserve and protect its “Proprietary 
Information” (as defined in Section 7 below), its rights in “Inventions” (as defined in Section 2 
below) and in all related intellectual property rights.  Accordingly, I am entering into this 
Employee Invention Assignment and Confidentiality Agreement (this “Agreement”) as a 
condition of my employment with the Company, whether or not I am expected to create 
inventions of value for the Company.  2. 
Disclosure of Inventions.  I will promptly disclose in confidence to the Company 
all inventions, improvements, designs, original works of authorship, formulas, processes, 
compositions of matter, computer software programs, databases, mask works and trade secrets 
(the “Inventions”) that I make or conceive or first reduce to practice or create, either alone or 
jointly with others, during the period of my employment, whether or not in the course of my 
employment, and whether or not such Inventions are patentable, copyrightable or protectible 
as trade secrets.  3. 
Work for Hire; Assignment of Inventions.  I acknowledge and agree that any 
copyrightable works prepared by me within the scope of my employment are “works for hire” 
under the Copyright Act and that the Company will be considered the author and owner of such 
copyrightable works.  I agree that all Inventions that (i) are developed using equipment, 
supplies, facilities or trade secrets of the Company, (ii) result from work performed by me for 
the Company, or (iii) relate to the Company’s business or current or anticipated research and 
development (the “Assigned Inventions”), will be the sole and exclusive property of the 
Company and are hereby irrevocably assigned by me to the Company.  4. 
Labor Code Section 2870 Notice.  I have been notified and understand that the 
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned Invention that 
qualifies fully under the provisions of Section 2870 of the California Labor Code, which states as 
follows:  ANY  PROVISION  IN  AN  EMPLOYMENT  AGREEMENT WHICH  PROVIDES 
THAT AN EMPLOYEE SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS 
OR HER RIGHTS IN AN INVENTION TO HIS OR HER EMPLOYER SHALL NOT  APPLY  TO AN 
INVENTION THAT  THE  EMPLOYEE DEVELOPED  ENTIRELY  ON  HIS  OR  HER  OWN  TIME 
WITHOUT  USING  THE  EMPLOYER’S  EQUIPMENT,  SUPPLIES,  FACILITIES,  OR  TRADE 
SECRET  INFORMATION 
EXCEPT FOR THOSE INVENTIONS THAT EITHER: (1) RELATE AT THE TIME 



--------------------------------------------------------------------------------



 
[yang022.jpg]
50825782 v1 -2- OF CONCEPTION OR REDUCTION TO PRACTICE OF THE  INVENTION TO 
THE  EMPLOYER’S  BUSINESS,  OR  ACTUAL  OR  DEMONSTRABLY 
ANTICIPATED RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR  (2)  RESULT  FROM 
ANY WORK  PERFORMED  BY  THE  EMPLOYEE  FOR  THE  EMPLOYER.    TO  THE  EXTENT 
A  PROVISION  IN  AN  EMPLOYMENT  AGREEMENT  PURPORTS  TO  REQUIRE  AN 
EMPLOYEE  TO  ASSIGN  AN  INVENTION  OTHERWISE  EXCLUDED  FROM  BEING  REQUIRED 
TO  BE  ASSIGNED  UNDER  CALIFORNIA  LABOR  CODE  SECTION  2870(a),  THE 
PROVISION  IS  AGAINST  THE  PUBLIC  POLICY  OF  THIS  STATE  AND  IS 
UNENFORCEABLE.  5. 
Assignment of Other Rights.  In addition to the foregoing assignment of 
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to the Company: 
(i) all worldwide patents, patent applications, copyrights, mask works, trade secrets and other 
intellectual property rights in any Assigned Inventions; and (ii) any and all “Moral Rights” (as 
defined below) that I may have in or with respect to any Assigned Inventions.  I also hereby 
forever waive and agree never to assert any and all Moral Rights I may have in or with respect to 
any Assigned Inventions, even after termination of my work on behalf of the Company. “Moral 
Rights” mean any rights to claim authorship of an Assigned Inventions, to object to or prevent 
the modification of any Assigned Inventions, or to withdraw from circulation or control the 
publication or distribution of any Assigned Inventions, and any similar right, existing under 
judicial or statutory law of any country in the world, or under any treaty, regardless of whether 
or not such right is denominated or generally referred to as a “moral right”. 
6. 
Assistance.  I agree to assist the Company in every proper way to obtain for the 
Company and enforce patents, copyrights, mask work rights, trade secret rights and other legal 
protections for the Company’s Assigned Inventions in any and all countries.  I will execute any 
documents that the Company may reasonably request for use in obtaining or enforcing such 
patents, copyrights, mask work rights, trade secrets and other legal protections.  My obligations 
under this paragraph will continue beyond the termination of my employment with the 
Company, provided that the Company will compensate me at a reasonable rate after such 
termination for time or expenses actually spent by me at the Company’s request on such 
assistance.  I appoint the Secretary of the Company as my attorney‐in‐fact to execute 
documents on my behalf for this purpose.  7. 
Proprietary Information.  I understand that my employment by the Company 
creates a relationship of confidence and trust with respect to any information of a confidential 
or secret nature that may be disclosed to me by the Company that relates to the business of the 
Company or to the business of any parent, subsidiary, affiliate, customer or supplier of the 
Company or any other party with whom the Company agrees to hold information of such party 
in confidence (the “Proprietary Information”).  Such Proprietary Information includes, but is not 
limited to, Assigned Inventions, marketing plans, product plans, business strategies, financial 
information, forecasts, personnel information, customer lists and domain names. 



--------------------------------------------------------------------------------



 
[yang023.jpg]
50825782 v1 -3- 8. 
Confidentiality.  At all times, both during my employment and after its 
termination, I will keep and hold all such Proprietary Information in strict confidence and trust.  I 
will not use or disclose any Proprietary Information without the prior written consent of the 
Company, except as may be necessary to perform my duties as an employee of the Company for 
the benefit of the Company.  Upon termination of my employment with the Company, I will 
promptly deliver to the Company all documents and materials of any nature pertaining to my 
work with the Company.  I will not take with me any documents or materials or copies thereof 
containing any Proprietary Information.  9. 
No Breach of Prior Agreement.  I represent that my performance of all the 
terms of this Agreement and my duties as an employee of the Company will not breach any 
invention assignment, proprietary information, confidentiality or similar agreement with any 
former employer or other party.  I represent that I will not bring with me to the Company or use 
in the performance of my duties for the Company any documents or materials or intangibles of a 
former employer or third party that are not generally available to the public or have not been 
legally transferred to the Company.  10. 
Efforts; Duty Not to Compete.  I understand that my employment with the 
Company requires my undivided attention and effort during normal business hours. While I am 
employed by the Company, I will not, without the Company’s express prior written consent, 
provide services to, or assist in any manner, any business or third party which competes with 
the current or planned business of the Company.  11. 
Notification.  I hereby authorize the Company to notify my actual or future 
employers of the terms of this Agreement and my responsibilities hereunder. 
12.  Non‐Solicitation of Employees/Consultants.  During my employment with the 
Company and for a period of one (1) year thereafter, I will not directly or indirectly solicit away 
employees or consultants of the Company for my own benefit or for the benefit of any other 
person or entity.  13. 
Non‐Solicitation of Suppliers/Customers.  During my employment with the 
Company and after termination of my employment, I will not directly or indirectly solicit or take 
away suppliers or customers of the Company if the identity of the supplier or customer or 
information about the supplier or customer relationship is a trade secret or is otherwise deemed 
confidential information within the meaning of California law.  14. 
Injunctive Relief.  I understand that in the event of a breach or threatened 
breach of this Agreement by me the Company may suffer irreparable harm and will therefore be 
entitled to injunctive relief to enforce this Agreement.  15. 
Governing Law; Severability.  This Agreement will be governed by and 
construed in accordance with the laws of the State of California, without giving effect to that 
body of laws pertaining to conflict of laws.  If any provision of this Agreement is determined by 
any court or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in any 



--------------------------------------------------------------------------------



 
[yang024.jpg]
50825782 v1 -4-
respect, such provision will be enforced to the maximum extent possible given the intent of the 
parties hereto.  If such clause or provision cannot be so enforced, such provision shall be 
stricken from this Agreement and the remainder of this Agreement shall be enforced as if such 
invalid, illegal or unenforceable clause or provision had (to the extent not enforceable) never 
been contained in this Agreement.  Notwithstanding the forgoing, if the value of this Agreement 
based upon the substantial benefit of the bargain for any party is materially impaired, which 
determination as made by the presiding court or arbitrator of competent jurisdiction shall be 
binding, then this Agreement will not be enforceable against such affected party and both 
parties agree to renegotiate such provision(s) in good faith.  16. 
Counterparts.  This Agreement may be executed in any number of counterparts, 
each of which when so executed and delivered will be deemed an original, and all of which 
together shall constitute one and the same agreement.  17. 
Titles and Headings.  The titles, captions and headings of this Agreement are 
included for ease of reference only and will be disregarded in interpreting or construing this 
Agreement.  Unless otherwise specifically stated, all references herein to “sections” and 
“exhibits” will mean “sections” and “exhibits” to this Agreement.  18. 
Entire Agreement.  This Agreement and the documents referred to herein 
constitute the entire agreement and understanding of the parties with respect to the subject 
matter of this Agreement, and supersede all prior understandings and agreements, whether oral 
or written, between or among the parties hereto with respect to the specific subject matter 
hereof.  19. 
Amendment and Waivers.  This Agreement may be amended only by a written 
agreement executed by each of the parties hereto.  No amendment of or waiver of, or 
modification of any obligation under this Agreement will be enforceable unless set forth in a 
writing signed by the party against which enforcement is sought.  Any amendment effected in 
accordance with this section will be binding upon all parties hereto and each of their respective 
successors and assigns.  No delay or failure to require performance of any provision of this 
Agreement shall constitute a waiver of that provision as to that or any other instance.  No 
waiver granted under this Agreement as to any one provision herein shall constitute a 
subsequent waiver of such provision or of any other provision herein, nor shall it constitute the 
waiver of any performance other than the actual performance specifically waived. 
20.  Successors and Assigns; Assignment.  Except as otherwise provided in this 
Agreement, this Agreement, and the rights and obligations of the parties hereunder, will be 
binding upon and inure to the benefit of their respective successors, assigns, heirs, executors, 
administrators and legal representatives.  The Company may assign any of its rights and 
obligations under this Agreement.  No other party to this Agreement may assign, whether 
voluntarily or by operation of law, any of its rights and obligations under this Agreement, except 
with the prior written consent of the Company. 



--------------------------------------------------------------------------------



 
[yang025.jpg]
50825782 v1 -5- 21. 
Further Assurances.  The parties agree to execute such further documents and 
instruments and to take such further actions as may be reasonably necessary to carry out the 
purposes and intent of this Agreement.  22. 
“At Will” Employment.  I understand that this Agreement does not constitute a 
contract of employment or obligate the Company to employ me for any stated period of time.  I 
understand that if I am an “at will” employee of the Company, my employment can be 
terminated at any time, for any reason or for no reason, by either the Company or myself.  This 
Agreement shall be effective as of the first day of my employment by the Company. 
  RealD Inc.:      By:  __________________________ 
            Michael V. Lewis              Chief Executive Officer     
Date:  __________________________  Employee:                 Signature   
Print Name: _______________________     Date:  __________________________     



--------------------------------------------------------------------------------



 